DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 16-30 are currently pending. Claims 16-30 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Warnings
Applicant is advised that should Claim 22 be found allowable, Claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 16-30 are objected to because of the following informalities: 
Regarding Claim 16, Line 12 recites “the runner segment”. Applicant is suggested to amend to recite “the blade’s respective runner segment” or similar language to clarify which runner segment the claim refers to.   
Regarding Claim 23, Line 3 recites “a first band joining edge”. However, it is noted all other instances simply recite “first joining edge” or “second joining edge”. Applicant is suggested to amend so that there is more consistency. Either amend the “second joining edge” 
Claims 17-22 and 24-30 are subsequently objected to for their dependencies upon a previously objected claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-22, 26-27, and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, Line 6 recites “a blade”. It is unclear if the blade is a part of the “plurality of blades” or reciting a blade in addition to the plurality. 
Regarding Claim 18, Lines 2-3 recite “form a part of a section of the remote from both the first and second band joining edges”. It is unclear what this means due to some words appearing to be missing. For purposes of examination, it is believed the “of the” might have been referring to the band portion. 
Regarding Claim 26, Line 1 recites “wherein the is carried out”. It is unclear what this means due to some words appearing to be missing. For purposes of examination, it is believed this may be in reference to the welding. 
Claims 17, 19-22, 27, and 29-30 are subsequently rejected for their dependencies upon a previously rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-24 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al. (JP2002310053A), hereinafter Fukuda. Fukuda was cited in the IDS filed October 28, 2020. References to the text of Fukuda will refer to the machine translation provided with the IDS filing. 
	Regarding Claim 16, as far as it is definite and understood, Figures 1-3 of Fukuda disclose a runner (3) for a hydraulic machine, comprising: a band (3b); a crown (3a); a plurality of blades (4) extending between the crown (3a) and the band (3b), a plurality of runner segments (5) that together define the runner (3), wherein each runner segment (5) comprises a band portion (5b), a crown portion (5a), and a blade (4); wherein the band portion (5b), the crown portion (5a), and the blade (4) of each runner segment (5) are integrally formed with one another; each runner segment (5) attachable to another runner segment at a band joining edge (10) and a crown joining edge (9); and wherein the band joining edge (10) and the crown joining edge (9) are each spaced apart from the blade (4) of the runner segment (5) [0021-0023].  
Regarding Claim 17, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 16. 
wherein each crown portion (5a) has a first crown joining edge (9) and a second crown joining edge (opposite side of 5a from 9), and each band portion (5b) has a first band joining edge (10) and a second band joining edge (opposite side of 5b from 10). Each crown and band portion (5a, 5b) has two edges which are attached to respective adjacent portions, as shown in Figure 2.  
Regarding Claim 18, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 17. 
Figures 2-3 of Fukuda disclose wherein in each runner segment (5) the blade (4) extends between the band portion (5b) and the crown portion (5a) from a part of a section of the remote from both the first and second band joining edges (10 and on edge opposite side of 5b), to a part of the crown portion (5a) remote from the first and second crown joining edges (9 and on edge opposite side of 5a). 
Regarding Claim 19, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 16. 
Figures 2-3 of Fukuda disclose wherein one of or both the band joining edges (10 and on edge opposite side of 5b) and the crown joining edges are curved (9 and on edge opposite side of 5a). 
Regarding Claim 20, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 19. 
Figure 2 of Fukuda discloses wherein one of or both of the band joining edges and the crown joining edges (10, 9) define an arc of a circle. The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 
Regarding Claim 21, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 19. 
Figure 2 of Fukuda discloses wherein one or both of the band joining edges and the crown joining edges (10, 9) are defined by an intersection of a cylinder with the band or the crown (3b, 3a). The edge (10, 9) is a weld line described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant curve, this is interpreted to be the arc of a circle since circles are of constant curve. The intersection of an infinite radius cylinder with any plane is a straight line. The intersection of a cylinder with a perpendicular plane forms a circle. 
Regarding Claim 22, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 16. 
Figures 1-3 of Fukuda disclose a Francis turbine comprising the runner (3). The structure of runner (3) shown is recognized to be that of a Francis turbine. 
	Regarding Claim 23, Figures 2-3 of Fukuda disclose a method of assembling a runner (3), comprising the steps of: forming a runner segment (5) comprising a band portion (5b), a crown portion (5a), and a blade (4) as an integral component, such that the band portion (5b) comprises a first band joining edge (10) and a second joining edge (edge on opposite side of 5b), the crown portion (5a) comprises a first joining edge (9) and a second joining edge (edge on opposite side of 5a), the crown portion (5a) and the band portion (5b) first and second joining edges (9, 10, and opposing edges) spaced apart from the blade (4) of the segment (5); and joining a plurality of runner segments (5) together at the joining edges (9, 10, and opposing edges) to form the runner (3) [0021-0023].  
	Regarding Claim 24, Fukuda discloses the method as set forth in Claim 23. 
	Fukuda discloses wherein the runner segments (5) are joined together by welding [0023]. 
	Regarding Claim 28, Fukuda discloses the method as set forth in Claim 23. 
Figures 1-3 of Fukuda disclose wherein the runner (3) is a runner for a Francis turbine. The structure of runner (3) shown is recognized to be that of a Francis turbine.
Regarding Claim 29, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 16. 
Figure 1 of Fukuda discloses a hydraulic machine (1) comprising a runner (3) [0001]. 
Regarding Claim 30, as far as it is definite and understood, Fukuda discloses the runner as set forth in Claim 29. 
Figures 1-3 of Fukuda disclose wherein the hydraulic machine is a Francis turbine. The structure of runner (3) shown is recognized to be that of a Francis turbine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Kuhnen (US 4,213,025 A), hereinafter Kuhnen.
Regarding Claim 25, Fukuda teaches the method as set forth in Claim 24. 
Fukuda does not expressly teach wherein the welding comprises narrow gap welding as claimed. However, narrow gap welding would have been obvious in view of Kuhnen. 
Figure 1 of Kuhnen shows welded components wherein welding comprises narrow gap welding (between 1, 2). Therefore, narrow gap welding is a known technique in the art. Furthermore, narrow gap welding is known to be produce low volume welding seams. One of ordinary skill would use narrow gap welding based on economical, thermal, and metallurgical reasons (Col. 1, Lines 17-20). Although not specified to be for a runner, the teachings of Kuhnen are applicable to that of Fukuda since they relate to improving welding. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Fukuda such that the welding comprises narrow gap welding as suggested by Kuhnen, since narrow gap welding is a known . 

Claim 26-27, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tonooka et al. (US 3,797,965 A), hereinafter Tonooka.
Regarding Claim 26, Fukuda teaches the method as set forth in Claim 24. 
Fukuda does not expressly teach wherein an automatic welding tool follows a predetermined trajectory during the welding step as claimed. However, using an automatic welding tool would have been obvious in view of Tonooka. 
Tonooka teaches a method of assembling a runner wherein the welding may be automated, in other words, wherein an automatic welding tool follows a predetermined trajectory. Automating the welding step reduces the welding time (Col. 5, Lines 22-27). Although the welding is on a different part of the turbine than Fukuda, the teachings of Tonooka show how automating the welding of runners is known in the art. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Fukuda such that an automatic welding tool follows a predetermined trajectory during the welding step as suggested by Tonooka, to provide the benefit of reducing welding time. 
Regarding Claim 27, Fukuda and Tonooka teach the method as set forth in Claim 26. 
Fukuda teaches wherein the trajectory defines a cylindrical surface or is defined by an intersection between a cylinder and the crown portion (5a) or the band portion (5b). The edge (10, 9) is a weld line, in which the trajectory will follow, described as being a straight line or a constant curve [0012]. Regarding the straight line, the application acknowledges a straight line to be an infinite radius (see Pg. 9 of Specification filed July 23, 2020). Regarding the constant .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rossi et al. (US 2015/0192101 A1), Bouvet et al. (US 2011/0206518 A1), Huber et al. (US 2007/0134098 A1), and Schmidt (US 2,784,936 A) all disclose segmented Francis turbine runners. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 







/ELTON K WONG/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745